DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 2/18/21.  Claims 2-4, 7, 10-11, 13 have been cancelled.  Claims 1, 5-6, 8-9, 12 are pending.  Claims 1, 5-6, 8-9, 12 have been amended.  Claims 1, 5-6, 8-9, 12 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below due to the claim amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).


Claims 1, 5, 8-9, 12 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 3, 7-12, 16, 23-26 of copending Application No. 15/745,615.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a composition comprising levothyroxine sodium, buffers, solvents, and cyclodextrins.  It would be obvious to formulate the liquid pharmaceutical composition, as taught by the referenced claims, to an oral spray, absent a showing of unexpected results or criticality, because these routes of administration are well-known in the pharmaceutical arts.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection(s) be held in abeyance until allowable subject matter is identified.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gaugain-Hamidi et al. (WO 2007/077252 A1, of record) in view of Kitano et al. (US Patent Application 2006/0034778 A1).
The instant claims are directed to an oral spray formulation comprising levothyroxine sodium, buffers, solvents, excipients, and a cyclodextrin.
Gaugain-Hamidi et al. teach pharmaceutical composition comprising at least one thyroid hormone, hydroxypropyl-β-cyclodextrin, a buffer, water, ethanol, sodium hydroxide, and preservatives, wherein the thyroid hormone is levothyroxine and the buffer is sodium bicarbonate (claims 1, 4, 6, 9).  Levothyroxine sodium is taught (paragraphs 6-7, 28).  Typically, the thyroid hormone concentration will be from about 0.1 mg/ml to about 2.0 mg/ml (paragraph 25) or 1% or greater (paragraph 28), and specifically 0.1% (paragraph 60).  Typically, the buffer concentration is from about 0.005 to about 0.1 mol/L (paragraph 37), and specifically 0.084% (paragraph 60).  Finally, Gaugain-Hamidi et al. teach that the pharmaceutical composition can be formulated as an oral spray (paragraph 47).

Kitano et al. teach that arginine is a well-known pH adjusting agent that can be used in personal care compositions (paragraph 0026).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the buffer and/or the pH adjusting agent, arginine, as taught by Kitano et al., as the buffer or pH adjusting agent in the composition comprising levothyroxine sodium, as taught by Gaugain-Hamidi et al.
A person of ordinary skill in the art would have been motivated to use arginine because of the functional equivalency of using one well-known buffer for another well-known buffer, especially since both pharmaceutical composition comprises levothyroxine.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in formulating a pharmaceutical composition comprising at least one thyroid hormone, hydroxypropyl-β-cyclodextrin, a buffer, water, ethanol, sodium hydroxide, and preservatives, wherein the buffer is arginine.

Response to Arguments
	Applicant argues against Kitano has nothing to do with treating a condition associated with impaired thyroid function, as disclosed by Gaugain-Hamidi.
	This is not persuasive because Applicant has misunderstood why the Kitano reference was used in the obviousness rejection.  The reference was merely used to 
The Chandrashekhar Declaration under 37 CFR 1.132 filed 2/18/21 is insufficient to overcome the rejection of claims 1, 5-6, 8-9, 12 based upon Gaugain-Hamidi et al. (WO 2007/077252 A1, of record) in view of Kitano et al. (US Patent Application 2006/0034778 A1) as set forth in the last Office action because:  
The declaration contain several references in support of the argument that there is a known stability problem for levothyroxine and that it is difficult to solve.  Moreover, it was believed that levothyroxine was more stable in alkaline solution as the degradation is pH dependent and followed first order kinetics.  This teaches away from using amino acids in levothyroxine formulations to improve stability.
Furthermore, the declaration alleges unexpected and significantly improved results over the formulations in the prior art.  For example, in Table 1, the presently claimed invention illustrate over 10 times more stability improvement over the formulations of Gauguin-Hamidi.  In Tables 2-3, the decrease in assay values of Gauguin-Hamidi (137A, 137B, and 137C) are 8.4%, 12.2%, and 16.8%, whereas the instant compositions showed only a 0.5%, 2.7%, and 1.7% assay drop.  In Table 4, the lowest total impurities for Gauguin-Hamidi was 5.22%, whereas the instant composition showed only 0.31%.  
	This is not persuasive because, despite Applicant’s arguments and assertions with what is known in the art, it is evident at least from Gauguin-Hamidi that stable composition comprising levothyroxine can be formulated.  Again, the difference in stability does not rise to the level of unexpected or superior results.  The small 
Just because there are some challenges towards making stable levothyroxine compositions does not always rise to the level of unexpected or surprising results.
	Furthermore, with regard to the data in Tables 1-4, no meaningful comparisons can be made between the compositions of Gaugain-Hamidi and the instant invention because this comparison was not made with the closest prior art.  For example, the instant compositions comprise levothyroxine at 0.01, 0.5, and 2 mg/mL, whereas Gaugain-Hamidi’s composition comprise levothyroxine at 1 mg/mL.  The instant composition uses a different cyclodextrin, SBECD, at 100 and 400 mg/mL, whereas Gaugain-Hamidi’s compositions uses the cyclodextrin, HPBCD, at 200 and 300 mg/mL.  Finally, the pH, which is known to affect the stability, is set at 11 for the instant composition, whereas in Gaugain-Hamidi’s composition, the pH is 10.2.
	According to the declaration, if the real novelty lies with the use of arginine, alanine, or lysine, one of ordinary skill in the art would have kept all the other variables the same and compared two compositions, one with and one without these amino acids.  Unfortunately, this was not performed in the declaration.  Even if there was significant 
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant provides a DECLARATION UNDER 37 CFR 1.132, it must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness.  See MPEP 716.02 (e).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627